DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies has been filed in parent Application No. 16/055997 filed on 27 September 2018 and 28 September 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 July 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,074,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘355 Patent recite the methods corresponding to the apparatuses recited in the instant claims and on this basis the claims of the ‘355 Patent anticipate or obviate the claims of the instant application.
As to claim 21, the ‘355 Patent discloses an Internet of Things (IoT) module mounted in a device, comprising: 
a memory configured to store first identification information of the IoT module (Claim 13:  The method for operating an IoT system of claim 1, wherein the identification information of the first IoT module is read from a memory of the first module.); 
a communications unit connected to an IoT network (Claim 7: The method for operating an IoT system of claim 6, further comprising: receiving, by the IoT network, an authentication request from a new device to be connected to the IoT network); 
a port including an interface to be connected to an external device (Claim 1: obtaining, by the device registration tool, identification information of a device with the first IoT module mounted thereon); and 
wherein the communications unit is configured to transmit the first identification information of the IoT module and a second identification information of the device (Claim 1: obtaining, by a device registration tool, identification information of a first IoT module; obtaining, by the device registration tool, identification information of a device with the first IoT module mounted thereon) to a database for the IoT network so that the first identification information and the second identification information is used for an authentication procedure for the IoT module and the device executed in the database (Claim 1: and registering, by the device registration tool, the identification information of the first IoT module and the identification information of the device in a database accessible by an IoT network).   
As to claim 22, the ‘355 Patent discloses 22. (New) The IoT module of claim 21, wherein, when the IoT module is connected to the IoT network by a user of the device, the communications unit transmits an authentication request for the IoT network to the database (Claim 7: The method for operating an IoT system of claim 6, further comprising: receiving, by the IoT network, an authentication request from a new device to be connected to the IoT network) and sets communications with the IoT network (Claim 8:The method for operating an IoT system of claim 7, further comprising: setting, by the IoT network, communications with the new device, when the identification information of the new device and the identification information of the second IoT module mounted on the new device are present in the database).  
As to claim 23, the ‘355 Patent discloses the IoT module of claim 21, wherein the second identification information of the device includes at least one of a serial number assigned to the device, a product name of the device, or identification information assigned to a manufacturer of the device (Claim 2:The method for operating an IoT system of claim 1, wherein the identification information of the device includes at least one of a serial number assigned to the device, a product name of the device, or identification information assigned to a manufacturer of the device)
As to claim 24, the ‘355 Patent discloses the IoT module of claim 21, wherein the first identification information of the IoT module includes at least one of certificate identification information stored in the IoT module or a serial number assigned to the IoT module (Claim 3: The method operating an IoT system of claim 1, wherein the identification information of the first IoT module includes at least one of certificate identification information stored in the first IoT module or a serial number assigned to the first IoT module). 
As to claim 25, the ‘355 Patent discloses the IoT module of claim 21, wherein the first identification information of the IoT module is stored in a two-dimensional code, printed on the IoT module (Claim 11: The method for operating an IoT system of claim 1, wherein the first IoT module includes a two-dimensional code, and the device registration tool obtains the identification information of the first IoT module by scanning the two-dimensional code).  
As to claim 26, the ‘355 Patent discloses the IoT module of claim 21, wherein, the external device is a device to use a device registration tool to register the identification information of the IoT module in the database (Clam 1: obtaining, by a device registration tool, identification information of a first IoT module; obtaining, by the device registration tool, identification information of a device with the first IoT module mounted thereon).
As to claim 27, the ‘355 Patent discloses the IoT module of claim 21, wherein, after the communication unit transmits an authentication request to the database, by the IoT network, the communication unit receives an authentication confirmation message from the database, by the IoT network (Claim 7: searching, by the database, the identification information of the new device and the identification information of the second IoT module mounted on the new device, and transmitting a search result to the IoT network; and determining, by the IoT network, whether the new device is authenticated using the search result).
Claims 28-32 recite the device registration tool of the claims of  the ‘335  Patent.  These claims share a substantially similar scope to claims 21-27 and are rejected under a substantially similar rationale, mutatis mutandis.
Claims 33-35 recite and IoT device corresndong to claims 18-20 of the ‘335  Patent.  These claims share a substantially similar scope to claims 21-27 and are rejected under a substantially similar rationale, mutatis mutandis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432